Title: From George Washington to Francis Fauquier, 9 December 1758
From: Washington, George
To: Fauquier, Francis


To The Honble Governor Fauquer. 
Sir.Winchester, the 9th Dec. 1758  
I arrived at this place last night, and was just setting out (tho’ very much indisposed) for my own House, when I was honored with your obliging favour of the 3d instant. My last letters would fully inform your Honor of the success of His Majesty’s arms under General Forbes—of the march of the Virginia Troops to Winchester—and the condition (the very distressed condition) the 1st Regiment is in. It is needless therefore, to recapitulate facts, or to trouble your Honor further on this head.
Reason, nay, common humanity itself points out that some respite should be granted to Troops returning from every toil and hardship that cold, hunger & fatigue can inflict: and I hope your honors sentiments correspond therein.
If I easily get the better of my present Disorder, I shall hope for the honor of kissing your hand, about the 25th instant. The want of almost every necessary for the journey—and a still greater inducemt if possible, the want of my Papers, requisite to a full and final settlement with the Country oblige me to take my own house in the way down.
Those matters which your honor has glanced at in your letters,

have been fully communicated to me—That you had not the least share in causing it, I am equally well satisfied of; and shall think myself honored with your Esteem: Being, with the greatest Respect, your most obedient, and most oblig’d Humble Servant,

G:W.

